Citation Nr: 1045228	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a headache disability. 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to December 
1973.  His claims folder has been rebuilt.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefit sought on appeal.

In September 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and has 
been reviewed.  During the hearing, the Veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

The issue of entitlement to service connection for an eye 
disability has been raised by the record (see hearing 
transcript), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.


REMAND

The Veteran is seeking service connection for headaches.  At his 
hearing before the Board, the Veteran suggested several potential 
service-related causes for his headaches.  

One theory is that his headaches are related to his diabetes, 
which is currently service-connected.  Specifically, he testified 
that his headaches have worsened since he developed diabetes 
mellitus.  While the Veteran is competent to report his headache 
symptomatology, he is not shown to possess the requisite medical 
expertise to diagnose or provide a medical opinion.  Therefore, 
the Board finds that a VA examination is necessary to ascertain 
whether a current headache disability was either caused by or 
aggravated by the Veteran's service-connected diabetes mellitus.    

The Veteran has also suggested that his headaches began while in 
service.  As indicated, the Veteran's claims folder has been 
rebuilt.  There are no service treatment records associated with 
the claims folder with the exception of an April 1972 service 
optometry note showing a headache complaint.  However, given the 
Veteran's report of current headaches and the in-service 
complaint of headaches, the Board finds that a VA opinion is also 
necessary to determine whether any current headache disability is 
related to the April 1972 headache complaint or otherwise had its 
onset during active service.

Additionally, the Veteran asserts that his headaches are actually 
caused by allergies, which had their onset during active service.  
He testified that he takes allergy medicine when he gets a 
headache.  Thus, on remand, the Board finds that a VA opinion is 
also necessary to determine whether any current headaches are a 
part of a chronic respiratory disability that is related to 
service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran for 
an examination to determine the etiology of 
any current headache disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.




After reviewing the claims folder and 
examining the Veteran, the examiner should 
respond to the following:

a) Is a headache disability currently 
shown?

b) If so, is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current headache disability either 
began during or was otherwise caused by the 
Veteran's military service, to include the 
April 1972 headache complaint?

 c) Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current headache disability is proximately 
due to, or caused by, the Veteran's 
service- connected diabetes mellitus?

 d) Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current headache disability has been 
aggravated by the Veteran's service-
connected diabetes mellitus?

e)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current headache complaints are a part of a 
current respiratory disability, to include 
allergies?  If so, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that any such r 
respiratory disability manifested by 
headaches is related to active service.  

The examiner should reconcile any opinions 
with the April 1972 headache complaint, the 
post-service medical evidence, and the 
Veteran's testimony.  A complete rationale 
should be provided for any proffered 
opinions.

2.  Thereafter, the issue on appeal should 
be readjudicated under both direct and 
secondary (including by aggravation) 
theories.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


